Exceptions overruled. In this action of tort to recover for personal injuries resulting from a collision of automobiles at the intersection of Park and Spencer streets in Dorchester on April 16,1946, the only question presented is whether as matter of law the plaintiff was guilty of negligence which contributed to the accident. Each street was from twenty to twenty-five feet in width. There was evidence that the plaintiff approached the intersection from the east at a speed of fifteen miles per hour. His view to the right or north, from which direction the defendant was approaching at a speed of ten miles per hour, was obstructed by a building on the northeasterly corner of the intersection. The plaintiff entered the intersection first, without looking to his right, and his automobile was struck by the defendant’s automobile at or near the northwesterly corner. Although the distance of the defendant’s automobile from the intersection at the time the plaintiff’s automobile entered is not in evidence, the jury could have found that at the respective speeds at which the automobiles were proceeding the plaintiff, if he had looked and seen the defendant’s automobile, was not negligent in proceeding across the intersection. See G. L. (Ter. Ed.) c. 89, § 8; Morton v. Dobson, 307 Mass. 394; Brightman v. Blanchette, 307 Mass. 584; Harlow v. Corcoran, 290 Mass. 289, 293; Cohen v. Martin, 298 Mass. 425, 427; Gaines v. Ratnowsky, 311 Mass. 254, 258. There was no error in denying the defendant’s motion for a directed verdict.